

116 HR 4751 IH: Tax Return Preparer Accountability Act of 2019
U.S. House of Representatives
2019-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4751IN THE HOUSE OF REPRESENTATIVESOctober 18, 2019Mr. Cohen (for himself, Mr. Scott of Virginia, Mrs. Carolyn B. Maloney of New York, Ms. Tlaib, and Mr. Carson of Indiana) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title 31, United States Code, to direct the Secretary of the Treasury to regulate tax
			 return preparers.
	
 1.Short titleThis Act may be cited as the Tax Return Preparer Accountability Act of 2019. 2.Regulation of tax return preparers who are not representatives practicing before the Department of the Treasury (a)In generalSubchapter II of chapter 3 of title 31, United States Code, is amended by inserting after section 330 the following new section:
				
					330A.Tax return preparers who are not representatives practicing before the Department of the Treasury
 (a)The Secretary of the Treasury shall, under regulations prescribed by the Secretary, regulate any tax return preparers who are not regulated by the Secretary under section 330.
						(b)
 (1)The Secretary may impose a penalty of $1,000 for each Federal tax return, document, or other submission prepared by a tax return preparer during a period in which the tax return preparer—
 (A)is not in compliance with the regulations promulgated under this section, or (B)is suspended or disbarred from acting as a tax return preparer under such regulations.
								Any penalty imposed under the preceding sentence shall be in addition to any other penalty which
 may be imposed.(2)No penalty may be imposed under paragraph (1) with respect to any failure if it is shown that such failure is due to reasonable cause.
 (c)For purposes of this section: (1)The term tax return preparer has the meaning given by section 7701(a)(36) of the Internal Revenue Code of 1986.
 (2)The terms Secretary of the Treasury and Secretary mean the Secretary of the Treasury or the delegate of the Secretary.. (b)Clerical amendmentThe table of sections for subchapter II of chapter 3 of title 31, United States Code, is amended by inserting after the item relating to section 330 the following new item:
				
					
						330A. Tax return preparers who are not representatives practicing before the Department of the
			 Treasury..
 (c)Effective dateThe amendments made by this section shall apply with respect to returns prepared for taxable years ending after the date of the enactment of this Act.
			